DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 1/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in the preamble ‘a process for protecting a hafnium-free nickel-based single-crystal superalloy part’ (emphasis added), and then requires in the body of the claim ‘manufacturing a hafnium-free nickel-based single-crystal superalloy’ (emphasis added). It is unclear as to whether multiple ‘superalloy parts’ are being required by the 
Claim 1 requires “depositing, on said part, a first layer comprising hafnium, then an undercoat of an alloy comprising at least 10 atomic % aluminium and a second layer comprising hafnium, simultaneously or alternately, so as to form a mixed layer” (emphasis added). It is unclear as to which layer(s) and/or undercoat is being simultaneously or alternately in order to form the mixed layer.
Claim 1 recites the limitations "the following steps", “the upper part”, “the surface”, and “the diffusion treatment”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 requires “the process comprises at least the following steps”, however the claim does not recite any explicit ‘step’ or ‘steps’ in the body of the claim, rendering the claim unclear as to what the intended ‘steps’ are that refer to ‘the following steps’.
Claim 1 requires ‘a first layer, a second layer, a third layer, and an undercoat’, with dependent claim 3 requiring ‘a first layer, a second layer, a third layer, and an undercoat’, rendering the claims indefinite as to whether two distinct instances of the ‘first layer, second layer, third layer, and undercoat’ are being required, or the same instance of the ‘first layer, second layer, third layer, and undercoat’ is being required.
Claim 2 recites the limitation "the various layers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 requires depositing “the various layers”. It is unclear as to which layers are intended to be encompassed by the limitation ‘the various layers’.

Claims 5 and 6 are improper dependent claims because the claim is inconsistent with the closed-ended language of claim 1 requiring ‘the following steps consisting in (2) the ‘depositing of the first layer, undercoat, second layer, and third layer’ and claims 5 and 6 impermissibly adds elements and/or steps to the (2) (MPEP 2111.03, Section II). Thus claims 5 and 6 are indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 5 requires a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation ‘at least one of the deposition steps is carried out by physical vapor deposition’, and the claim also recites ‘preferably by cathode sputtering’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 5 recites the limitation "the deposition steps".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 requires “at least one of the deposition steps is carried out by physical vapor deposition, preferably by cathode sputtering”, and dependent claim 6 requires “the deposition is carried out by cathode sputtering”, rendering the claims unclear as to whether ‘the deposition’ is intended to refer to the ‘at least one of the deposition steps’, to the ‘physical vapor deposition’, to ‘preferably by cathode sputtering’, or to a distinct ‘deposition’ thereof.
Claim 6 recites the limitation "the deposition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is an improper dependent claim because the claim is inconsistent with the closed-ended language of claim 1 requiring ‘the following steps consisting in’ (3) the ‘diffusing the first layer and third layer’, and claim 7 impermissibly adds an element and/or step to the (3) (MPEP 2111.03, Section II). Thus claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 7 recites the limitation "the presence of a mixture".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is an improper dependent claim because the claim is inconsistent with the closed-ended language of claim 1 requiring ‘the following steps consisting in’ (4) the ‘oxidation treatment’, and claim 8 impermissibly adds an element and/or step to the (4) 
Claim 9 requires a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation ‘a thickness comprised between 50-800 nm’, and the claim also recites ‘preferably comprises between 50-300 nm’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 10 and 11 each requires “the undercoat of an alloy” (emphasis added), rendering each claim unclear as to whether ‘the undercoat’ from each claim that refers to ‘an undercoat’ in claim 1 then also is referring to the same ‘alloy’ from claim 1, or is referring to distinct ‘alloys’ than from claim 1.
Claim 10 is an improper dependent because the claim is inconsistent with the closed-ended language of claim 1 requiring ‘the following steps consisting in’ (1) the ‘manufacturing’, (2) the ‘depositing of the first layer, undercoat, second layer, and third layer’, (3) the ‘diffusing the first layer and third layer’’, and (4) the ‘oxidation treatment’, and claim 10 impermissibly adds an element and/or step to the (2) (MPEP 2111.03, Section II). Thus claim 10 is indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 5-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations (e.g. ‘consisting in’) of the claim upon which it depends.  Claim 1 requires “the process comprises at least the following steps consisting in” (emphasis added), meaning the claim is then limited to only what limitations are recited in the (1) the ‘manufacturing’, (2) the ‘depositing of the first layer, undercoat, second layer, and third layer’, (3) the ‘diffusing the first layer and third layer’’, and (4) the ‘oxidation treatment’ due to the closed-end language of ‘consisting in’. Claim 3 then impermissibly broadens these limitations by separating the diffusions between depositing the layers. Claims 5-8 and 10 similarly also then impermissibly broaden these limitations by further adding elements and/or steps to the closed-ended language. See MPEP 211.03, Section II. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rigney et al (US Patent No. 6,296,447) in view of Fisher et al (US Patent No. 6,585,864).
With respect to claims 1 and 2, Rigney discloses in fig. 5 a process for protecting a Hf-free (i.e. 0% Hf) Ni-based superalloy part against corrosion and oxidation (abstract; col. 1, lines 45-60; col. 7, lines 22-67; col. 8, lines 1-41), such as the part being MX4 which has 0% Hf and is a single crystal as taught by US Patent No. 5,482,789 cited by Rigney (col. 8, lines 23-39) Fig. 5 further depicts the process comprising steps consisting in: step [70] fabricating the Hf-free Ni-based superalloy part (col. 2, lines 23-27; col. 7, lines 22-42), and steps [72],[74],[76] of applying first, second, and third coatings [40],[56],[60] (col. 8, lines 43-45), with step [78] of a fourth coating and step [79] of other coatings both being optional (col. 8, lines 45-48). Rigney further discloses the step [72] deposits the first coating (i.e. first layer) [40] of Hf onto the Hf-free Ni-based superalloy part (fig. 5; col. 4, lines 49-56), the step [74] providing the second coating [56] that is a mixed layer of M-Al-X (since Cr may be omitted), with the mixed layer formed by either simultaneously or alternately depositing an undercoat of at least 10 at% Al and a second layer of Hf (col. 5, lines 49-67; col. 6, lines 1-20), and finally the step [76] of depositing the third coating (i.e. third layer) [60] comprising Hf 
However Rigney is limited in that each of the first and interdiffusion zones formed via heat treating after depositing the first, mixed, and third layers is not specifically suggested.
Fisher teaches a process for forming coatings or layers on superalloys for improved oxidation and corrosion resistance (col. 3, lines 29-47), similar to the process of Rigney. Fisher further teaches using materials for the coatings and layers comprise Hf (col. 3, lines 29-42; col. 4, lines 28-35), also similar to materials taught by Rigney. Fisher further teaches depositing three coatings (which include Hf), followed by heat treating to diffuse layers to establish multiphased microstructures and metallurgically bond the coatings (col. 4, lines 29-61; col. 6, lines 5-9 and 30-35).

With respect to claim 4, modified Rigney further discloses a step of depositing a ceramic thermal barrier layer [58] onto the layer of Hf-doped Al (fig. 5; col. 6, lines 21-33; col. 8, lines 48-50).
With respect to claims 9 and 11-13, modified Rigney further discloses the first layer [44] has a thickness of about 0.0005-0.005 inches, the mixed layer [56] has a thickness of about 0.0005-0.005 inches, and the third layer [60] has a thickness of about 0.0005-0.003 inches (col. 5, lines 1-2; col. 6, lines 2-4; col. 7, lines 1-3), with it being held that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (See MPEP 2144.05, Section I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/308245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-12 of the copending application would also meet the requirements set forth in claims 1-12 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794